Stolz, Judge.
The defendant was tried for murder and convicted of voluntary manslaughter, from which he appeals.
The refusal of the trial judge to charge the jury, as requested, on the subject of involuntary manslaughter in the commission of an unlawful act, based upon the defendant’s testimony that the decedent was attacking him with a rock and that the shotgun accidentally discharged as the decedent attempted to pull it away from the defendant, furnishes no ground for reversal. "[W]here the court charged that the same facts as those upon which the request was based would result in the acquittal of the accused, if the jury believed the death was due to an accident. The charge given was more favorable to the accused than that requested, leaving him no just ground of complaint.” Fair v. State, 171 Ga. 112 (2) (155 SE 329). Hill v. State, 41 Ga. 484; Drone v. State, 147 Ga. 212 (2) (93 SE 217); Carmichael v. State, 115 Ga. App. 591 (2) (155 SE2d 439) and cits.; Watson v. State, 132 Ga. App. 204 (2) (207 SE2d 685) and cits.

Judgment affirmed.


Bell, C. J., Pannell, P. J., Deen, P. J., Quillian, Clark, Webb and Marshall, JJ., concur. Evans, J., dissents.

Submitted September 9, 1975
Decided October 30, 1975
Rehearing denied December 2, 1975
human C. Earle, for appellant.
JeffC. Wayne, District Attorney, Roland H. Stroberg, Assistant District Attorney, for appellee.